Title: From George Washington to Patrick Henry, 23 November 1778
From: Washington, George
To: Henry, Patrick


  
    Dear Sir
    Head Quarters Fredericksbg [N.Y.] 23d Novr 1778
  
  I have been hond with yours of the 23d October inclosing an extract of an Act of the State of Virginia for recruiting the Continental Army: The Bounties and other encouragements offered by this Act 
    
    
    
    are so liberal that I think if Men can not be induced to inlist on such terms, it will be in vain to think of offering any thing higher—I have transmitted a Copy to each of the Officers commanding the three Virginia Brigades, but have not yet heard whether it has had any influence upon the Men.
I have upwards of twenty thousand dollars in my hands belonging to the state, the Balance of Money which was deposited last Spring to pay such as would reinlist upon a Bounty of twenty dollars. I shall apply that money, as far as it will go, to the payment of the Bounties offered by the late Act, should I be called upon by the Officers. should that be expended I will call upon Mr Morse, Agent to the state, as you direct, and I shall be very happy should the success of recruiting be such as to oblige me to draw upon your Delegates in Congress for a further Sum. I am &c.
